866 F.2d 1537
275 U.S.App.D.C. 419
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MITCHELL SYSTEMS CORPORATION, Appellant,v.LIVE OAK REALTY, INC.
No. 88-7118.
United States Court of Appeals, District of Columbia Circuit.
Feb. 8, 1989.

D.D.C.
AFFIRMED.
Appeal from the United District Court for the District of Columbia.
Before STARR, BUCKLEY and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED that the district court's Memorandum Order filed March 9, 1988 be affirmed.  After review of the record, we are persuaded that summary judgment was proper in this case.  Summary judgment is appropriate where the opposing party's claims are factually unsupported.   See Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).


3
Appellant Mitchell failed to raise any disputed facts that were material to the district court's conclusions that Live Oak's denial was reasonable and that Live Oak responded to Mitchell's request within a reasonable time.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (only disputes that would affect the outcome of the suit will properly preclude entry of summary judgment).  It is


4
FURTHER ORDERED that the district court's order filed April 5, 1988 denying appellant's motion for reconsideration be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.